DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the 
Claims 1, 3, 5 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagami et al. (JP 05-036142- see MACHINE TRANSLATION) in view of Tamura et al. (U.S. Pat. 6,024,852) and Yamazaki et al. (U.S. Pat. 6,423,586) 
INDEPENDENT CLAIM 1:
Regarding claim 1, Kagami et al. teach a Si target the target comprising a mirror surface and a surface roughness. (Paragraphs 0014, 0019, 0020, 0021,0028, 0029-0032 –
[0029] Si target resistivity and surface roughness of the surface is in the above range can be obtained as follows, for example.
[0030] That is, since Si itself is a high-resistance material, for example in making the Si ingot by a single crystal pulling method or the like, in advance adding a P or B in the material, it performs the growth of the single crystal. Si ingot was thus made is, P, by Bs, resistivity exhibits a low value of about 1 x 10"3 Q - cm. Then, the Si ingot is this low resistance, cut out Si lump as a target and using a cut-out Si masses as the Si target. However, the Si mass remains cut out, at the time of the clipping processing, or adhered impurities Si mass surface, the surface is or oxidation, showing the surface of high resistivity. Further, the surface has minute irregularities for a machining plane, when used as the left target, the characteristics of thin film to be formed for a long period of time from the start the film formation, is not stable deposition rate,
[0031] Accordingly, the impurity layer formed on the surface to remove the unevenness of the insulating layer and a surface such as an oxide layer, performing polishing the resistivity of the surface to less 1 x 10-2 Q - cm.
[0032] As a method for polishing the Si masses may since polishing process is performed for the purpose of removing the insulating layer and the unevenness of the Si masses surface, be any method which can achieve this object, for example, w rapping, rough surface polishing method of pellet polishing or the like, or an optical polishing, polishing in the liquid, mechano-chemical polishing, metallographic polishing, chemical polishing, mirror polishing method or Vne like of electrolytic polishing or the like is employed. Moreover, particularly if adopted mirror-polishing of these polishing method, since the removed even microscopic protections on the Si target surface, the surface roughness becomes less 0.8 S, it can be better silicon nitride film formation.)
The difference between Kagami et al. and claim 1 is that a target being bonded to a backing plate is not discussed (Claim 1) and the surface roughness less than or equal to about 15.0 Angstroms (Claim 1), the target having a purity of 99.999% is not discussed (Claim 1) and in combination with a Si film made by sputter coating of said target upon a substrate, said film comprising Si with a particle count of 50 or less after a target burn in of 8 hours or less is not discussed (Claim 1).
Regarding a target being bonded to a backing plate (Claim 1), Tamura et al. teach mirror treatment of a sputtering target. The mean roughness of the sputtering target is 0.01 micrometers of less. (Column 1 lines 42-45) Tamura teach that it should be noted that the sputtering target 1 may be made from a material other than Ti according to the thin film required. (Column 2 lines 32-34) The sputtering target 1 is bonded to a backing plate which serves for supporting 
Regarding the surface roughness less than or equal to about 15.0 Angstroms (Claim 1), Tamura et al. teach a mirror treated target should be 0.01 micrometers or less. (Column 1 lines 42-45) Therefore it would have been obvious to mirror treat a Si target as taught by Kagami to have a surface roughness of less than 15.0 Angstroms as taught by Tamura et al. because it allows for reducing the quantity of particles during sputtering. The claimed range of “less than 15.0 Angstroms” lies inside the range disclosed by Tamura et al. and therefore a prima case of obviousness exists. See MPEP 2144.05- in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima fade case of obviousness exists, in re Wertheim, 541 F.2d 257, 191 USPG 90 (CORA 1976); in re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Or. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%“ white the claim was limited to “more than 5%." The court held that "about l-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); in re Geisier, 116 F.3d 1465, 1489-71, 43 USPG2d 1362, 1365-68 (Fed. Qr, 1997) (Gaim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that 'suitable protection’ is provided if the protective layer is 'about' 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").

Regarding in combination with a Si film made by sputter coating of said target upon a substrate, said film comprising Si with a particle count of 50 or less after a target burn in of 8 hours or less, the combination of Kagami et al. with Tamura et al. teach a Si film formed by sputter coating on a substrate the film comprising Si with a particle count of 50 or less after a target burn in of 8 hours or less. Kagami et al. teach the film comprising Si. (Kagami et al. Paragraph 0034, 0035) Tamura et al. teach number of particles after a target is mirror treated. (See Fig. 4)  Therefore the particle count of the formed film seems to be a characteristic that naturally flows from the target structure. The combination of applied art has the structure described in Applicant’s specification to yield the claimed particle count. It therefore would be inherent that the combined prior art should necessarily be capable of forming a film with the claimed particle count.
DEPENDENT CLAIM 3:
The difference not yet discussed is wherein the roughness is about 13.5 Angstroms with a standard deviation of about 1.5 Angstroms.
Regarding claim 3, Tamura et al. teach a mirror treated target should be 0.01 micrometers or less. (Column 1 lines 42-45) This range covers the claimed range of “about” 13.5 Angstroms with a standard deviation of “about” 1.5 Angstroms.

DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the roughness is about 13.472 Angstroms with a standard deviation of about 1.500 Angstroms.
Regarding claim 5, Tamura et al. teach a mirror treated target should be 0.01 micrometers or less. (Column 1 lines 42-45) This range covers the claimed range of “about” 13.5 Angstroms with a standard deviation of “about” 1.5 Angstroms.

DEPENDENT CLAIM 6:
Regarding claim 6, Tamura et al. demonstrate that a mirror treated target has a particle count of 25. (See Fig. 4) Therefore the particle count of the formed film seems to be a characteristic that naturally flows from the target structure. The combination of applied art has the structure described in Applicant’s specification to yield the claimed particle count.


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Kagami et al. by utilizing the features of Tamura et al. because it allows for supporting and cooling the target ’while producing a film with reduced quantity of particles during sputtering.
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kagami et al. in view of Tamura et al. and Yamazaki et al. as applied to claims 1, 3, 5, 6 above, and further in view of Johnson et al. (U.S. Pat. 6,774,009).
DEPENDENT CLAIM 2:
The difference not yet discussed is using a Mo backing plate.
Regarding claim 2, Johnson et al. teach utilizing a Mo backing plate for a silicon target that is ground and polished. (Column 5 lines 17-69; Column 6 lines 1-11; Column 6 lines 29-39; especially column 5 line 48)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Johnson et al. because it allows for supporting the silicon target.
Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive.
In response to the argument that Tamura et al. (the secondary reference) does not teach the unexpected result of having a lower particle count, it is argued that the primary reference to Kagami et al. teach a Silicon target with a mirror finish as required by Applicant’s claims.  
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
April 27, 2021